Citation Nr: 0407406	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's 
service-connected corneal scar, right eye.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel












INTRODUCTION

The veteran had active military service from September 1950 
to June 1952. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which continued the non-compensable evaluation of 
the veteran's service-connected corneal scar, right eye.  


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the veteran was granted service-connection for 
corneal scar of the right eye.  At the January 2003 VA 
examination, the examiner's assessment was old corneal scar 
of the right eye and suspected glaucoma due to intraocular 
pressure.    However, the record does not contain sufficient 
evidence for VA to make a decision on the claim because it is 
unclear whether the veteran's suspected glaucoma is related 
to, or is the result of his corneal scar of the right eye.  
Therefore, the RO should schedule the veteran for a VA 
examination.  



Furthermore, while service connection has already been 
established for the veteran's corneal scar of his right eye, 
service connection has not yet been established for glaucoma.  
The circumstances in this case raise the possibility of  
entitlement to service connection for glaucoma, as secondary 
to the veteran's service-connected corneal scar, right eye.

Because a grant of service connection for glaucoma, as 
secondary to the veteran's service-connected corneal scar, 
right eye, could impact the veteran's claim for an increased 
rating now on appeal, the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  In this case, however, the 
RO has not yet considered the claim of service connection for 
glaucoma, as secondary to the veteran's service-connected 
corneal scar, right eye, on the merits. 

For this reason, the RO should take appropriate steps to 
develop and adjudicate the claim of service connection for 
glaucoma, as secondary to the veteran's service-connected 
corneal scar, right eye.  If the claim is not resolved in the 
veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105.  After the RO 
both adjudicates the claim of service connection for 
glaucoma, as secondary to the veteran's service-connected 
corneal scar, right eye, and completes a new examination of 
the veteran, the RO should re-adjudicate the veteran's claim 
for an increased (compensable) rating for service-connected 
corneal scar, right eye.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA eye examination.  The claims folder and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
severity of his right eye condition.  

The examiner's report must include answers 
to the following questions:

a.	Regarding the veteran's corneal 
scar of the right
eye, is there active pathology?  

b.  Regarding the veteran's corneal 
scar of the right eye, is there:  

1.  impairment of visual acuity 
or field loss?   2.  pain? 
3.	rest-requirments? 
4.	episodic incapacity?

c.  Does the veteran have glaucoma?

d.  If the answer to (c) is yes, is 
it at least as likely as not that the 
glaucoma is the result of the injury 
to the right eye incurred in service 
in September 1951?

e.   If the answer to (c) is yes, is 
it at least as likely as not that the 
glaucoma is proximately due to or the 
result of the veteran's service-
connected corneal scar of the right 
eye?

f.  If the answer to item (c) is yes, 
is it simple,
primary, or noncongestive?

g.  If the answer to item (c) is yes, 
is there 
impairment of visual acuity or field 
loss?

h.  If the answer to item (c) is yes, 
is it congestive
or inflammatory?

i.  If the answer to item (c) is yes, 
are there 
frequent attacks of considerable 
duration?

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above listed 
questions, this should be so stated.

2.  Following completion of the above 
examination, the RO shall develop and 
adjudicate the issue of whether service 
connection for glaucoma, as secondary to 
the veteran's service-connected corneal 
scar, right eye, is warranted.   

3.  If the claim of service connection for 
glaucoma, as secondary to service-
connected corneal scar, right eye, is 
denied, the RO should provide to the 
veteran and his representative 
notification of that denial and 
notification of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate consideration of this 
issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected. See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).

4.  Unless the increased rating claim is 
resolved to the veteran's satisfaction, the 
veteran and his representative must be 
furnished with a supplemental statement of 
the case on this issue and afforded the 
appropriate opportunity to respond with 
written and/or other argument in response 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




